Citation Nr: 0826145	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-35 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of that hearing is associated with the claims file.

At his Travel Board hearing in January 2008, the veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  See 38 C.F.R. § 20.1304 (2007).

This matter was before the Board in February 2008, and was 
then remanded for further development.


FINDING OF FACT

Competent lay evidence shows that the veteran developed 
symptoms of a right eye disability during service.


CONCLUSION OF LAW

Right eye disability was incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  The legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  
Given the disposition reached in this case, the Board finds 
that VA has met its duty to assist the veteran in the 
development of the claim on appeal under VCAA.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A § 1110; 38 
C.F.R. § 3.303(a).

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In the alternative, service connection may be established by 
a continuity of symptomatology [note: not necessarily 
continuity of treatment] between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated 
by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-
27 (1993).

A lay person is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

In order to establish service connection under Hickson, the 
veteran must first show the existence of a current 
disability.  To this end the veteran's VA medical records 
indicated that he is legally blind in the right eye (with a 
best corrected vision of 5/200).  The January 2008 private 
ophthalmologist report confirms this and notes,  
"[Chorioretinal] scar [right eye] including fovea and the 
macula."  Therefore, Hickson element (1) is satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  The veteran contends that his eye was 
injured as a result of severe coughing episodes due to 
bronchial pneumonia in service.  In this case the veteran's 
service treatment records are unavailable and presumed 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC).  However, the RO was able to locate a hospital 
admission card from February 1951 which corroborates the 
veteran's statement that he was hospitalized for acute 
bronchitis during service.  The veteran is competent to 
provide lay evidence of an in-service injury and, therefore, 
Hickson element (2) is satisfied.

The third and final Hickson element requires a medical nexus 
between the veteran's current disability and his injury 
during service.  Without his service treatment records both 
the VA examiner and his private ophthalmologist have declined 
to provide a medical nexus opinion.  Under Wilson, this nexus 
opinion can be supplanted by a showing of continuity of 
symptomatology.  In this case, continuity of symptomatology 
is established through the statements of the veteran, his 
wife, and his sisters.  At his January 2008 hearing, the 
veteran stated that he first noticed a problem with his right 
eye during service and sought treatment at Walter Reed where 
he was told, "there was nothing that could be done to 
restore vision in that eye."  In her March 2006 statement, 
his wife stated:
 
He told me about the medical problems he had in 
basic training and the loss of vision he suffered 
in his right eye.  We have been married 51 years 
and in all this time the vision in his right eye 
has never improved.  He has had many eye exams over 
the years and been told there was nothing that 
could be done to restore his vision.  He has 
struggled with this handicap for all these years.

Similarly, in their March 2006 statement, his sisters stated:

During his two years in the army he suffered the 
loss of vision in his right eye.  He spent some 
time at Walter Reed Army Hospital for his eye 
problems.  He was given a battery of tests and was 
told that nothing will help to improve the vision 
in his right eye.

Despite the unavailability of corroborating records from the 
veteran's military service, the Board notes that under Heuer 
a lay person is competent to testify in regard to the onset 
and continuity of symptomatology.  Therefore the veteran, his 
wife, and his sisters are deemed competent to attest to the 
loss of vision in his right eye during his military service.

Accordingly, service connection is warranted for a right eye 
disability.  In reaching this decision, the Board has 
extended the benefit of the doubt doctrine to the veteran.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right eye disability 
is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


